Citation Nr: 0811372	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hands and feet.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which in relevant 
part denied the above referenced claim.  

The veteran also appealed a denial of increased rating for 
left knee degenerative joint disease, as well as a denial of 
a compensable rating for bilateral carpal tunnel.  However, 
at a Decision Review Officer (DRO) hearing in November 2007, 
the veteran indicated that he only desired to appeal service 
connection for degenerative joint disease in hands and feet.  


FINDING OF FACT

A current diagnosis of degenerative joint disease of the 
hands and feet is not present.  


CONCLUSION OF LAW

Degenerative joint disease of the hands and feet was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  In the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. 

The VCAA notice in this case was accomplished by way of 
letters from the RO to the veteran dated in December 2003 and 
March 2006.  In December 2003, the veteran was told what 
information and evidence was needed to substantiate his claim 
and what evidence VA would obtain and what evidence he should 
submit.  In March 2006, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although the 2006 notice was issued after the 
initial adjudication of the claim, the veteran has not been 
prejudiced in this regard.  As discussed below, the 
preponderance of the evidence is against the claim.  Thus, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  VA examinations were performed 
in December 2003, January 2004 and April 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the duty to notify and duty to 
assist have been satisfied and the Board will proceed to the 
merits of the veteran's appeal.  

Criteria & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the competent and credible evidence of record 
establishes that the requirements for service connection are 
not met.  The record fails to show a current diagnosis of 
degenerative joint disease of the hands and feet.  

The service medical records are acknowledged.  In January 
1989 the veteran complained of pain and limited range of 
motion of the right middle finger.  Nonetheless, a Report of 
Medical Examination for separation purposes dated in May 2003 
reflects that the veteran's upper and lower extremities were 
clinically evaluated as normal.  

In addition, the veteran's post service medical reports fail 
to show a current diagnosis of degenerative joint disease of 
the hands and feet.  In December 2003, although the veteran 
stated that he was diagnosed while in the military with 
arthritis of both hands, his bilateral hand x-rays were 
negative.  In fact, the examiner did not diagnose 
degenerative joint disease of the hands and feet.  As an 
aside it is acknowledged that the examiner diagnosed right 
hand distal interphalangeal joint flexor tendon damage and 
probable left carpal tunnel syndrome and opined that it was 
at least as likely as not that these conditions were related 
to the veteran's military service.  Service-connection is 
already in effect for these disabilities.  

During VA examination in January 2004, the veteran reported 
that he had sustained foot strains and sprains during his 
military service.  Radiograph studies revealed no sign of 
degenerative joint disease bilaterally, however.  
Additionally, the examiner noted that, with reference to the 
veteran's clinical findings, residual disability with respect 
to degenerative joint disease of the feet is not shown.  
Clinical and radiographic findings did not support 
degenerative joint disease of the foot bilaterally.  

Finally, VA examination in April 2005 showed essentially the 
same clinical picture.  In spite of the veteran's complaints, 
physical examination revealed no significant digital or 
forefoot structural deformity bilaterally, and x-ray findings 
of the wrists and hands were unremarkable.  

As shown above, evidence of a current disability is not 
present.  Although the veteran has asserted that he incurred 
degenerative joint disease of the hands and feet in service, 
the fact remains that no diagnosis of degenerative joint 
disease was made in service.  Moreover, there is no medical 
evidence of any current degenerative joint disease of the 
hands and feet, and the veteran is not competent to diagnose 
such.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran sustained an injury in service, this is 
not enough to establish service connection.  Without proof of 
current disability, service connection cannot be granted.  
Chelte v. Brown, 10 Vet. App. 268 (1997); see also Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992).  

In this case, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for degenerative joint disease of the 
hands and feet is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


